Citation Nr: 0633387	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  01-00 085A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for polyneuropathy of both lower 
extremities as a result of VA surgery in August 1971 and/or 
September 1971 and/or secondary to a left flank hernia for 
which the veteran receives  compensation pursuant to 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from August 1946 to March 
1947.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1999 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota, that denied the 
veteran's claim for entitlement to benefits pursuant to the 
provisions of 38 C.F.R. § 1151 for bilateral lower extremity 
polyneuropathy.  

In August 2002, the veteran testified before a Veterans Law 
Judge who is no longer employed at the Board.  The veteran 
was offered another hearing, but in March 2006 he declined 
the offer.   

In September 2003, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.   


FINDINGS OF FACT

Competent medical evidence dissociates any current lower 
extremity polyneuropathy from VA surgery and treatment.  


CONCLUSION OF LAW

The requirements for benefits for polyneuropathy of both 
lower extremities as a result of VA medical treatment under 
38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.358, 3.800 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
entitlement to benefits pursuant to the provisions of 
38 C.F.R. § 1151.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided a notice 
letter in March 2004, informing the veteran of what evidence 
is needed to substantiate the claim, what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter subsequent to the initial 
adverse decision, which would normally require a remand for 
compliance.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  In this case, the Board did remand the case in 
September 2003.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  While a § 1151 claim is not a service 
connection claim, the Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
appeal, because the claim for benefits pursuant to the 
provisions of 38 C.F.R. § 1151 are denied, no disability 
rating or effective date will be assigned and there is no 
possibility of unfair prejudice to the veteran.  

Entitlement to Compensation under the Provisions of 
38 U.S.C.A. § 1151 for Polyneuropathy of Both Lower 
Extremities.

The veteran has claimed that VA surgery performed in 1971 
caused bilateral lower extremity polyneuropathy.  This case 
is distinguished from other claims arising under § 1151 in 
that VA has already established compensation under § 1151 for 
injury as the result of the VA surgery.  This claim arises 
from additional disability (polyneuropathy of both feet and 
legs) that arose many years after the VA surgery.  The issue 
is whether this polyneuropathy represents additional 
disability due to the VA surgery or residuals of that 
surgery.  The claim was received in May 1995.

Pursuant to 38 C.F.R. § 3.358, claims received prior to 
October 1, 1997, where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability.  Under 38 
C.F.R. § 3.358(c) (1), "[i]t will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  Further, 
38 C.F.R. § 3.358(b) (2) provides that compensation will not 
be payable for the continuance or natural progress of disease 
or injuries.  Neither is compensation payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  38 C.F.R. § 3.358(c) (3).  "Necessary 
consequences" are those that are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.

Where a causal connection exists, if there is no willful 
misconduct and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

There is only one medical opinion that argues in favor of the 
claim.  In a June 1999 letter, the veteran's personal 
physician, G. McCarty, D.O., noted a large abdominal hernia 
in the left quadrant extending around to the flank as a 
result of VA renal surgery.  This hernia has been conceded by 
VA to represent additional disability due to a 1971 kidney 
surgery.  Benefits pursuant to the provisions of 38 C.F.R. 
§ 1151have been awarded for this disability, as noted above.  

Dr. McCarty further found that both legs were disabled by 
polyneuropathy with loss of motor control and loss of 
proprioception (sensory signals that give information 
concerning the movements and position of the body).  Dr. 
McCarty then opined that the left flank hernia "is extremely 
bothersome causing him to have pain and adds to the weakness 
and loss of control he experiences in his lower extremities 
from the polyneuropathy."  

The Board infers from the opinion that Dr. McCarty feels that 
the hernia has either aggravated the bilateral lower 
extremity polyneuropathy, or that the hernia has simply added 
to the veteran's overall impairment.  Because the physician 
did not provide a basis for linking the hernia to the 
subsequent lower extremity neuropathy, however, the 
persuasive value of this opinion is lessened.  

In November 1999, a VA neurologist examined the veteran.  The 
neurologist noted that lower extremity tingling sensations 
had begun about 5 years earlier and had progressed to the 
present level, which included numbness of both lower legs and 
feet and bilateral foot-drop due to progressive muscle 
weakness.  The neurologist found no association between the 
lower extremity neuropathy and the renal surgery and hernia, 
noting that no spinal nerve was injured or in any way 
affected by the left flank hernia or surgery incisions.  The 
physician pointed out that other signs also tended to 
dissociate the two.  These signs include no back pain, no 
abnormality above either knee, and no bowel or bladder 
involvement.  

In March 2001, a VA physician offered an etiology opinion for 
the bilateral lower extremity neuropathy.  The physician 
found that it was caused by "idiopathic sensorimotor 
polyneuropathy."  The Board notes that the term 
"idiopathic" means to arise on its own.  Thus, this opinion 
also argues against the claim, as it dissociates the 
polyneuropathy from the left flank hernia.

In June 2005, another VA neurologist examined the veteran and 
offered a diagnosis of sensorimotor axonal length dependent 
polyneuropathy of unknown etiology.  The physician addressed 
the questions posed in the prior Board remand, but found no 
relationship between 1971 surgery and resulting complication 
of a large left flank hernia and the bilateral lower 
extremity polyneuropathy.  The physician explained that left-
sided flank surgery would not produce a symmetric bilateral 
lower extremity neuropathy that was equally weak distally.  
The physician noted that the polyneuropathy arose in or 
around 1991, not three or four years after the surgery, as 
reported by the veteran.  The physician also noted a slight 
chance of a link between the veteran's diabetes mellitus 
and/or his peripheral vascular disease and the 
polyneuropathy; however, this does not argue favorably for 
the claim.  Finally, the physician noted that the large 
hernia would more likely produce proximal lower extremity 
weakness, rather than a distal lower extremity weakness.

The Board finds the above medical opinion to be compelling 
because it is based on correct facts, is clearly written, and 
considers the alternatives.  

In August 2002, the veteran testified that "soon" after VA 
surgery, he began to feel tingling in his feet and after a 
few years, his feet went numb.  Although he attributed 
polyneuropathy to VA abdominal hernia repair surgery and to 
the initial VA renal surgery, because he is not a trained 
medical professional, his testimony cannot be used.  Lay 
statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury, but when the determinative issue involves a 
question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Thus, his statement, as well 
as other lay witness statements of record, may help us 
determine when symptoms arose, but not why they arose.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  The evidence fails to establish that it 
is at least as likely as not that the additional disability 
claimed is actually the result of disease or injury or an 
aggravation of an existing disease suffered as a result of VA 
medical treatment and not merely coincidental therewith.  
38 C.F.R. § 3.358 (c) (1).  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Gilbert, supra.  The claim must therefore be denied.  


ORDER

Entitlement to 38 U.S.C.A. § 1151 compensation for 
polyneuropathy of both lower extremities as a result of VA 
surgery in August 1971 and/or September 1971 and/or secondary 
to the incisional hernia of the left flank is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


